DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-12 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 17 should be designated by a legend such as --Prior Art-- because, according to ¶8, only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosek (US Pub. No. 2014/0201571).

As per Claim 4, Hosek discloses a method for transmitting information from a controller (422 in Fig. 4) included in an operating device (“robotic manipulator” in ¶85) (Fig. 4; ¶84-87), the operating device (“robotic manipulator” in ¶85) further including:
a robot arm (414) having an output shaft (412) (Fig. 4; ¶84-85);
a motor (409) connected to the output shaft (412) (Fig. 4; ¶84-85);
an encoder (410) configured to detect a rotational position of the motor (409) (Fig. 4; ¶84-85, 96-99);
a driver (423A-C) (Fig. 4; ¶84-87) configured to receive
first and second speed commands (as per “feedback loops” in ¶87) from the controller (422) (Fig. 4; ¶84-87, 102-108, 439) and
an output signal (as per “encoder signal analysis” in ¶70) from the encoder (410) (Figs. 1, 4; ¶52-58, 84-87),

a fault detection unit (manager 130 implemented in controller 422) configured to detect a fault in the encoder (410) (Figs. 1, 4, 10; ¶52-57, 72-75, 84-87, 96-101, 311-332),
the controller (422) being configured to output
the first and second speed commands (as per “feedback loops” in ¶87) indicating the rotational position of the motor (409) (Fig. 4; ¶84-87, 102-108, 439) and
commanded-position information showing the rotational position indicated by the first and second speed commands (as per “feedback loops” in ¶87) (Fig. 4; ¶84-87, 102-108, 439),
the method comprising, when the driver (423A-C) controls the motor (409) based on the first and second speed commands (as per “feedback loops” in ¶87) and the output signal (as per “encoder signal analysis” in ¶70) of the encoder (410): transmitting new commanded-position information from the controller (422) to the fault detection unit (manager 130 implemented in controller 422) (Figs. 1, 4, 10; ¶52-57, 72-75, 84-87, 96-108, 311-332, 439).

As per Claim 6, Hosek further discloses:
generating, by the driver (423A-C), target position information based on the first and second speed commands (as per “feedback loops” in ¶87) so as to transmit the target position information from the driver (423A-C) to the controller (422) (Figs. 1, 4; ¶52-58, 84-87, 102-108, 439); and
generating, by the controller (422), the new commanded-position information based on the target position information so as to transmit the new commanded-position information from the controller (422) to the fault detection unit (manager 130 implemented in controller 422) (Figs. 1, 4, 10; ¶52-57, 72-75, 84-87, 96-101, 311-332).


a fault detection unit (manager 130 implemented in controller 422) configured to detect the fault in the encoder (410) (Figs. 1, 4, 10; ¶52-57, 72-75, 84-87, 96-101, 311-332);
a controller (422) configured
to output a speed command (as per “feedback loops” in ¶87) indicating the rotational position of the motor (409) (Fig. 4; ¶84-87, 102-108, 439), and
to transmit commanded-position information to the fault detection unit (manager 130 implemented in controller 422) by using the method for transmitting the information according to claim 1 (see rejection of Claim 1), the commanded-position information showing the rotational position indicated by the speed command (as per “feedback loops” in ¶87) (Figs. 1, 4, 10; ¶52-57, 72-75, 84-87, 96-108, 311-332, 439); and
a driver (423A-C) (Fig. 4; ¶84-87) configured
to receive the speed command (as per “feedback loops” in ¶87) from the controller (422) (Fig. 4; ¶84-87, 102-108, 439) and an output signal (as per “encoder signal analysis” in ¶70) from the encoder (410) (Figs. 1, 4; ¶52-58, 84-87) and
to control driving of the motor (409) based on the speed command (as per “feedback loops” in ¶87) and the output signal (as per “encoder signal analysis” in ¶70) (Figs. 1, 4; ¶52-58, 84-87),
the method for detecting the fault in the encoder (410), comprising:

calculating, by the fault detection unit (manager 130 implemented in controller 422), detected-position information of the motor (409) based on the output signal (as per “encoder signal analysis” in ¶70) (Figs. 1, 4, 10; ¶52-57, 72-75, 84-87, 96-108, 311-332, 439);
comparing, by the fault detection unit (manager 130 implemented in controller 422), the commanded-position information with the detected-position information (Figs. 1, 4, 10; ¶52-57, 72-75, 84-87, 96-108, 311-332, 439); and
determining, by the fault detection unit (manager 130 implemented in controller 422), that the encoder is faulty when a difference (as per DELTA in Fig. 10) between the commanded-position information and the detected-position information is not less than a predetermined value (as per error threshold) (Figs. 1, 4, 10; ¶52-57, 72-75, 84-87, 96-108, 311-332, 439).

As per Claim 8, Hosek further discloses wherein
in the receiving step, the fault detection unit (manager 130 implemented in controller 422) receives from the controller (422) the commanded-position information compensated for a time delay caused by a delay (¶68, 368-373) in drive control of the motor (409) (Figs. 1, 4, 10; ¶52-57, 68, 72-75, 84-87, 96-108, 311-332, 368-373, 439), and
in the determining step, the fault detection unit (manager 130 implemented in controller 422) determines a presence or absence of the fault in the encoder (410) based on a comparison result between the detected-position information and the commanded-position information compensated for the time delay (Figs. 1, 4, 10; ¶52-57, 68, 72-75, 84-87, 96-108, 311-332, 368-373, 439).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US Pub. No. 2014/0229005) in view of Bischoff (US Pub. No. 2005/0264251).


a robot arm (20) having an output shaft (as per motor in ¶41) (Fig. 1; ¶26, 38-42);
a motor (motor in ¶41) connected to the output shaft (as per motor in ¶41) (Fig. 1; ¶26, 38-42);
an encoder (encoder in ¶41) configured to detect a rotational position of the motor (motor in ¶41) (Fig. 1; ¶26, 38-42);
a position sensor (3) configured to output, as a differential signal (as per S7), an amount of displacement of a position of the workpiece (6) from a predetermined position (Figs. 1-2; ¶26-49, 72-81, 98);
a driver (40, 43) (Fig. 1; ¶45) configured to receive
a motion command (as per 44) from the controller (40) (Figs. 1-2; ¶42, 45-48, 71-79),
an output signal (as per rotation angle) from the encoder (encoder in ¶41) (¶41, 45), and
the differential signal (as per S7) from the position sensor (3) (Figs. 1-2; ¶38, 44-47, 72-74),
the driver (40, 43) being further configured to control driving of the motor (motor in ¶41) at least based on the motion command (as per 44) and the output signal (as per rotation angle) (Figs. 1-2; ¶38, 41, 44-47, 72-74); and
a detection unit (44) configured to communicate with the encoder (encoder in ¶41) (Fig. 1; ¶41-42),
the controller (40) being configured to output (Fig. 1; ¶41-42, 45-46)
the motion command (as per 44) indicating the rotational position of the motor (motor in ¶41) (Figs. 1-2; ¶38, 41, 44-47, 72-74), and
commanded-position information showing the rotational position indicated by the motion command (as per 44) (Figs. 1-2; ¶38, 41, 44-47, 72-74),

transmitting at least the differential signal (as per S7) from the driver (40, 43) to the controller (40) (Figs. 1-2; ¶26-99); and
transmitting new commanded-position information from the controller (40) to the detection unit (44) (Figs. 1-2; ¶26-99).
Suzuki does not expressly disclose:
wherein the motion command is a speed command; and
wherein the detection unit is a fault detection unit configured to detect a fault in the encoder.
Bischoff discloses a robot control system (Fig. 1; ¶32) in which a determination and preprocessing unit receives information from external sensors and internal sensors (Figs. 3-4; ¶34-35).  In one embodiment, the internal sensors include encoders and the system operates to detect fault in the internal sensors (¶21-24).  As such, Bischoff teaches a fault detection unit that is configured to detect a fault in the encoder.  The system operates the machine in view of dynamics-influencing quantities such as speeds of the moved machine parts (¶25).  As such, Bischoff operates to provide motion commands describing a commanded speed.  In this way, safety is increased (¶7).  Like Suzuki, Bischoff is concerned with robot control systems.
Therefore, from these teachings of Suzuki and Bischoff, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Bischoff to the system of Suzuki since doing so would increase safety.

As per Claim 2, the combination of Suzuki and Bischoff teaches or suggests all limitations of Claim 1.  Suzuki further discloses generating, by the controller (40), the new commanded-position information, the new commanded-position information being a sum of the commanded-position 
Suzuki does not expressly disclose wherein the detection unit is a fault detection unit.
See rejection of Claim 1 for discussion of teachings of Bischoff.
Therefore, from these teachings of Suzuki and Bischoff, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Bischoff to the system of Suzuki since doing so would increase safety.

As per Claim 3, the combination of Suzuki and Bischoff teaches or suggests all limitations of Claim 1.  Suzuki further discloses:
generating, by the driver (40, 43), target position information (as per command value in S11) based on the differential signal (as per S7) and the motion command so as to transmit the target position information (as per command value in S11) from the driver (40, 43) to the controller (40) (Figs. 1-2; ¶26-99); and
transmitting the target position information (as per command value in S11) as the new commanded-position information from the controller (40) to the detection unit (44) (Figs. 1-2; ¶26-99).
Suzuki does not expressly disclose:
wherein the motion command is a speed command; and
wherein the detection unit is a fault detection unit configured to detect a fault in the encoder.
See rejection of Claim 1 for discussion of teachings of Bischoff.
Therefore, from these teachings of Suzuki and Bischoff, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Bischoff to the system of Suzuki since doing so would increase safety.

Claim 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hosek (US Pub. No. 2014/0201571) in view of Tsai (US Pub. No. 2010/0191374).

As per Claim 5, Hosek discloses all limitations of Claim 4.  Hosek further discloses:
transmitting control information based on the second speed command from the driver (423A-C) to the controller (422) (Figs. 1, 4; ¶52-58, 84-87, 102-108, 439); and
generating, by the controller (422), the new commanded-position information, the correction value being converted from the control information so as to transmit the new commanded-position information from the controller to the fault detection unit (manager 130 implemented in controller 422) (Figs. 1, 4, 10; ¶52-57, 72-75, 84-87, 96-101, 311-332).
Hosek does not expressly disclose wherein the new commanded-position information is a sum of the commanded-position information and a correction value.
Tsai discloses a control system for a robot (40) in which motion is monitored by encoders (30, 33) (Figs. 2-3; ¶30-31, 40).  In one embodiment, a robot controller (20) includes a feedback module (27) that receives information from the encoders (30, 33) and outputs a difference signal (ΔMcmd) that is added to the original motion command (Mcmd) at a summing junction (26) of the controller (20) (Fig. 2; ¶30-31).  In this way, the output signal is consistent with a desired accurate position (¶20).  Like Hosek, Tsai is concerned with robot control systems.
Therefore, from these teachings of Hosek and Tsai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Tsai to the system of Hosek since doing so would enhance the system by providing a desired accurate position.

As per Claim 10, Hosek discloses all limitations of Claim 7.  Hosek further discloses wherein in the determining step, the fault detection unit (manager 130 implemented in controller 422) determines a presence or absence of the fault in the encoder (410) based on a comparison result (Figs. 1, 4, 10; ¶52-57, 68, 72-75, 84-87, 96-108, 311-332, 368-373, 439).

Tsai discloses a control system for a robot (40) in which motion is monitored by encoders (30, 33) (Figs. 2-3; ¶30-31, 40).  In one embodiment, a robot controller (20) includes a feedback module (27) that receives information from the encoders (30, 33) and outputs a difference signal (ΔMcmd) that is added to the original motion command (Mcmd) at a summing junction (26) of the controller (20) (Fig. 2; ¶30-31).  In this way, the output signal is consistent with a desired accurate position (¶20).  Like Hosek, Tsai is concerned with robot control systems.
Therefore, from these teachings of Hosek and Tsai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Tsai to the system of Hosek since doing so would enhance the system by providing a desired accurate position.  Applying the teachings of Tsai to the system of Hosek would involve wherein the comparison “is between the detected-position information and a sum of the commanded-position information and an integrated value of an amount of change of the commanded-position information” in that the motion command of Tsai describes a sum of the commanded-position information and an integrated value of an amount of change of the commanded-position information and detecting an error as per Hosek as modified in view of Hosek would involve evaluating the signals as per Tsai via the system of Hosek.

As per Claim 11, the combination of Hosek and Tsai teaches or suggests all limitations of Claim 10.  Hosek further discloses wherein in the determining step, the fault detection unit (manager 130 implemented in controller 422) determines the presence or absence of the fault in the encoder (410) based on a comparison result (Figs. 1, 4, 10; ¶52-57, 68, 72-75, 84-87, 96-108, 311-332, 368-373, 439).  Hosek does not expressly disclose wherein the comparison is between the detected-position 
Tsai discloses a control system for a robot (40) in which motion is monitored by encoders (30, 33) (Figs. 2-3; ¶30-31, 40).  In one embodiment, a robot controller (20) includes a feedback module (27) that receives information from the encoders (30, 33) and outputs a difference signal (ΔMcmd) that is added to the original motion command (Mcmd) at a summing junction (26) of the controller (20) (Fig. 2; ¶30-31).  In this way, the output signal is consistent with a desired accurate position (¶20).  Like Hosek, Tsai is concerned with robot control systems.
Therefore, from these teachings of Hosek and Tsai, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Tsai to the system of Hosek since doing so would enhance the system by providing a desired accurate position.  Applying the teachings of Tsai to the system of Hosek would involve wherein the comparison “is between the detected-position information and a value obtained by adding a predetermined threshold to the sum of the integrated value and the commanded-position information” in that the motion command of Tsai describes a sum of the commanded-position information and an integrated value of an amount of change of the commanded-position information and detecting an error as per Hosek as modified in view of Hosek would involve evaluating the signals as per Tsai via the system of Hosek involving a predetermined threshold.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hosek (US Pub. No. 2014/0201571) in view of Williamson (US Pub. No. 2014/0067124).

As per Claim 9, Hosek discloses all limitations of Claim 7.  Hosek further discloses wherein
in the receiving step, the fault detection unit (manager 130 implemented in controller 422) receives from the controller (422) the commanded-position information (Figs. 1, 4, 10; ¶52-57, 72-75, 84-87, 96-108, 311-332, 439), and

Hosek does not expressly disclose:
wherein the position information is from which a resonant component has been removed; and
wherein the comparison is between the detected-position information and the commanded-position information from which the resonant component has been removed.
Williamson discloses a control system for a robot (100) (Fig. 1A; ¶23).  In one embodiment, actuators driving robot joints (114) are series elastic actuators that include a motor (202) having an encoder (210) and a gearbox (204) (Figs. 1B, 2; ¶25-26).  During operation, sensor-based monitoring observes and controls functioning of the gearbox (204) in a way that accounts for resonant dynamics of the gear train (¶27).  In this way, a fail-safe procedure may be initiated if resonance in the gearbox exceeds a threshold (Fig. 3; ¶27, 47-55).  Like Hosek, Williamson is concerned with robot control systems.
Therefore, from these teachings of Hosek and Williamson, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Williamson to the system of Hosek since doing so would enhance the system by initiating a fail-safe under specified conditions.  Applying the teachings of Williamson to the system Hosek would involve “wherein the position information is from which a resonant component has been removed” in that Williamson teaches accounting for resonance during operation.  Further, the system would involve “wherein the comparison is between the detected-position information and the commanded-position information from which the resonant component has been removed” in that Williamson teaches initiating a fail-safe when resonance in the system exceeds a threshold.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hosek (US Pub. No. 2014/0201571) in view of Bischoff (US Pub. No. 2005/0264251).

As per Claim 12, Hosek discloses all limitations of Claim 7.  Hosek does not expressly disclose wherein
the operating device further includes a safety circuit configured to emergency-stop the operating device,
the controller is configured to send the safety circuit an emergency stop signal in case of an emergency, and
in the determining step, when detecting the emergency stop signal sent from the controller, the fault detection unit does not determine that the encoder is faulty even if the difference between the commanded-position information and the detected-position information is not less than the predetermined value.
Bischoff discloses a robot control system (Fig. 1; ¶32) in which the robot is stopped under specified conditions (Fig. 2; ¶4, 6, 33, 35).  In one embodiment, the stop is caused by an emergency stop (¶6).  In this way, the robot avoids operating outside of a tolerance range (¶33).  Like Hosek, Bischoff is concerned with robot control systems.
Therefore, from these teachings of Hosek and Bischoff, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Bischoff to the system of Hosek since doing so would enhance the system by avoiding operations outside of a tolerance range.  Applying the teachings of Bischoff to the system of Hosek would involve “wherein the operating device further includes a safety circuit configured to emergency-stop the operating device” in that Bischoff teachings including an emergency stop.  Further, the system would involve “wherein the controller is configured to send the safety circuit an emergency stop signal in case of an emergency” in that Bischoff teaches actuating the emergency stop during an emergency.  In addition, the system would involve “in .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Red (US Patent No. 4,831,549) discloses a robot control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664